Citation Nr: 0320701	
Decision Date: 08/18/03    Archive Date: 08/25/03	

DOCKET NO.  97-28 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service with the United 
States Armed Forces in the Far East from November 1941 to 
August 1942, and from August 1945 to November 1945; he was a 
prisoner of war of the Japanese Government from April 1942 to 
August 1942.  

This matter arises from various rating decisions since March 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines.  Following compliance 
with the procedural requirements set forth in 38 U.S.C.A. 
§ 7105 (West 2002), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.  

During the pendency of this appeal, the veteran requested a 
personal hearing before a traveling Veterans Law Judge.  Such 
a hearing was conducted by the undersigned on June 21, 1999; 
a transcript of that proceeding is of record.  

By decision dated March 23, 2000, the Board held that the 
veteran had submitted new and material evidence to reopen a 
claim of entitlement to service connection for bronchial 
asthma.  That issue then was remanded to the RO for further 
consideration.  That was accomplished, and the case has been 
returned for further appellate disposition.  The veteran had 
raised the issued of a total rating based on individual 
unemployability at the hearing before the Board, and the 
claim was referred to the RO in the March 2000 Board 
decision.  The RO has since granted individual 
unemployability benefits to the veteran and the issue is not 
before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  Bronchial asthma did not have its onset during the 
veteran's active military service, and is not attributable to 
an incident of such service.  


CONCLUSION OF LAW

Service connection for bronchial asthma is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law that applies 
to VA claims during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002), 
eliminated the well-grounded claim requirements, expanded the 
duty of VA to notify the appellant and representative, and 
enhanced its duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In 
reaching this determination, the Federal Circuit appears to 
reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  The Federal 
Circuit stated, however, that it was not reaching that 
question.  

A VA Office of General Counsel opinion, VAOPGCPREC 11-2000 
(Nov. 27, 2000), also appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim, inform him 
whether he or VA bears the burden of producing that evidence 
or information, and inform him of his appellate rights.  
38 U.S.C.A. § 1503(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b) (2002)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The appellant was furnished a statement of the case, as well 
as supplemental statements of the case, that informed him of 
the evidence used in conjunction with his claim, the 
pertinent laws and regulations, the adjudicative action 
taken, and the reasons and bases for the decision.  In 
addition, by RO letter dated May 20, 2002, the appellant was 
notified of detailed information about the new rights 
provided under the VCAA.  This described the evidence needed 
to substantiate his claim, and specifically identified what 
evidence was needed from the appellant versus what evidence 
VA would attempt to procure.  The record indicates that all 
relevant facts have been properly developed, and that all 
evidence necessary for an equitable disposition of the issue 
on appeal has been obtained.  

As such, the Board concludes that VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  Moreover, as the record is complete, the 
obligation under the VCAA for VA to advise a claimant as to 
the division of responsibilities between VA and the claimant 
in obtaining evidence is satisfied.  In addition, in view of 
the relatively narrow questions of law and fact on which this 
case turns, the Board concludes that there is no reasonable 
possibility that any further development could substantiate 
the claim.  




II.  Service Connection for Bronchial Asthma

The veteran contends that he developed bronchial asthma 
during military service.  Service connection may be granted 
for disability resulting from disease or injury incurred in, 
or aggravated by, active military service.  See 38 U.S.C.A. 
§ 1110.  Service connection also may be granted for a 
disability that is shown to be chronic during military 
service; subsequent manifestations of the same chronic 
disease at any later date, however remote, shall be service 
connected, unless clearly attributable to intercurrent 
causes.  See 38 C.F.R. § 3.303(b).  It is within this context 
that the veteran's contention must be addressed.  

Available service medical records do not reflect either 
complaint or treatment for bronchial asthma during active 
military service.  In contrast, a statement from 
B. A. Murillo, M.D., dated in January 1985 indicates that he 
treated the veteran for bronchial asthma during the period 
from December 1942 to December 1953.  That physician, 
however, could not submit supporting documentation to 
indicate precisely when treatment for bronchial asthma was 
administered.  Dr. Murillo's son, also a physician, indicated 
in an affidavit dated in May 1996 that records of treatment 
during the Second World War were not kept because they were 
both dangerous and incriminating.  However, that does not 
explain the absence of treatment records for periods 
subsequent to the end of hostilities in December 1946.  In a 
similar vein, Dr. J. A. Benito, in a January 1985 statement 
indicated that he had treated the veteran for acute asthmatic 
bronchitis during the period from 1962 to 1981.  Again, 
however, no records of such treatment were furnished.  

The first clinical evidence of contemporaneous treatment for 
bronchial asthma is contained in the report of the veteran's 
VA hospitalization in August 1984.  Therein, it was noted 
that the veteran had a known case of bronchial asthma for 
several years, that he took medication for that disorder 
regularly, and that he also had clinical findings suggestive 
of pulmonary tuberculosis, pulmonary fibrosis, chronic 
bronchitis, and possible pulmonary emphysema.  

Because of the various lung disorders diagnosed, an expert 
medical opinion was requested from a VA physician in July 
2000.  He indicated that the veteran's chronic obstructive 
pulmonary disease, emphysema, and chronic bronchitis were 
more likely than not the result of the veteran's long history 
of cigarette smoking.  He also noted that the veteran's 
chronic obstructive pulmonary disease was a distinct clinical 
entity from bronchial asthma.  

The foregoing represents the most significant evidence in an 
otherwise voluminous record.  When viewed together, it leads 
to the conclusion that service connection is not warranted 
for bronchial asthma.  First, the statement from Dr. B. A. 
Murillo fails to indicate whether he treated the veteran for 
bronchial asthma during military service.  Nor did he submit 
any clinical records that would permit such verification.  
Similarly, the statement from that physician's son, also a 
physician, did not pinpoint the time frame during which the 
veteran had been treated for bronchial asthma.  Second, it 
does not appear that the veteran was treated for bronchial 
asthma again until 1962.  That is many years following his 
discharge from military service.  Third, no medical opinion 
of record relates the veteran's bronchial asthma to an 
incident of his military service.  Instead, the opinion of a 
VA physician given in July 2000 tends to indicate that 
bronchial asthma, although similar in its symptomatology, is 
a distinct entity from the veteran's other various lung 
disorders, to include chronic obstructive pulmonary disease, 
emphysema and chronic bronchitis.  

The foregoing is consistent with testimony offered by the 
veteran at his personal hearing held before the undersigned.  
At that time the veteran indicated that he had been treated 
for coughing attacks and breathlessness while in service, but 
that bronchial asthma was not diagnosed until approximately 
twelve years after his discharge from service.  The veteran 
contends that symptoms in service were, in fact, 
manifestations of bronchial asthma.  However, the veteran is 
a layman, and is not qualified to render opinions regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The Board concludes that the preponderance of the evidence is 
against the veteran's claim; the evidence is not in relative 
equipoise.  See 38 U.S.C.A. § 5107(b).  Absent evidence of 
bronchial asthma during military service, or competent 
evidence that would tend to link that disability to the 
veteran's military service, service connection for the 
disability claimed is not warranted.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  


ORDER

Service connection for bronchial asthma is denied.  



                       
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.


?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

